ServeManager Page 2 of 2

UNITED STATES DISTRICT COURT
for the

District of Minnesota

 

Court File # 0:19-cv-06145-PJS-BRT

Bill Patt, et al.,
Plaintiff(s),

vs.

AFFIDAVIT OF SERVICE

Precision Land & Tree Clearing LLC
and Cory J. Groholski,
Defendant(s).

 

PRO LEGAL SUPPORT SERVICES, INC.

|, LeShel Balgie, state that on July 1, 2019, at 7:41 pm, | served a copy of the Summons and Complaint in the above entitled action
upon Cory J. Groholski therein named, at 36992 Greenway Ave, North Branch, MN 55056, in the County of Chisago, by handing to and

leaving with Cory J. Groholski true and correct copies thereof.

| declare under penalty of perjury that this information is true.

Dated: July 2, 2019 feed Loli

LeShei Balgie

7800 Metro Parkway #300
Bloomington, MN 55425
(612) 860-5844
service@proiegalmn.com

https://www.servemanager.com/documents/NBVqmL_ X5gGvlIIKPJpOz_A/readonly 7/2/2019

 
